843 F.2d 1389Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.VIRGINIA SYNOD LUTHERAN HOMES, INC.;  Zion Place, Inc.,Plaintiffs-Appellants,v.Cecil C. BAECHER;  James W. Utt;  Merrill Lynch, Pierce,Fenner & Smith, Inc., a Delaware Corporation,Defendants-Appellees.
No. 87-2081.
United States Court of Appeals, Fourth Circuit.
Argued:  March 7, 1988.Decided:  April 8, 1988.

Jim Guynn, Jr.  (Douglas D. Wilson;  Parvin & Wilson, P.C., on brief), for appellants.
Heman A. Marshall, III (Brian R. Jones;  Woods, Rogers & Hazelgrove, on brief), for appellees.
Before DONALD RUSSELL and JAMES DICKSON PHILLIPS, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
PER CURIAM:


1
This is an appeal from a grant of summary judgment in an action filed by two non-profit operators of homes for the aged, against the defendants, a securities dealer, and two of its representatives, charging damages from violations of, first, section 10(b) of the Securities and Exchange Act of 19341 and Rule 10b-5 promulgated thereunder, and, second, section 13.1-522 of the Virginia Securities Act.  The district court in a carefully considered opinion which sets forth the undisputed facts and the applicable principles of law, granted defendants' motion for summary judgment on the ground that the actions, both under the federal and state statutes, were, on the undisputed evidence, barred by the applicable statute of limitations.  Virginia Synod Lutheran Homes, Inc. et al. v. Cecil C. Baecher, et al., CA No. 85-0831-R (W.D.Va., April 30, 1987).  We, therefore, affirm on the opinion of the district court.


2
AFFIRMED.



1
 15 U.S.C. Sec. 78j(b)